UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 20, 2011 WILHELMINA INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 0-28536 74-2781950 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 200 Crescent Court, Suite 1400, Dallas, Texas (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (214) 661-7488 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07.Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Stockholders of Wilhelmina International, Inc. (the “Company”) held on January20, 2011, the stockholders of the Company voted on the election of Mark Schwarz, Clinton Coleman, James Dvorak, Horst-Dieter Esch, Brad Krassner, Mark Pape and James Roddey to serve until the Company's next annual meeting of stockholders or until his successor has been duly elected and qualified. The Company's stockholders approved the election of all nominees recommended for election. The votes cast at the Annual Meeting of Stockholders were as follows: For Against Abstain Broker Non-Vote Mark E. Schwarz Clinton Coleman James Dvorak Horst-Dieter Esch Brad Krassner Mark Pape James Roddey John Murray and Evan Stone did not stand for re-election at the Annual Meeting. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 25, 2011 WILHELMINA INTERNATIONAL, INC. By:/s/ John Murray Name:John Murray Title:Chief Financial Officer 3
